
	
		I
		111th CONGRESS
		1st Session
		H. R. 2217
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Patrick J. Murphy of
			 Pennsylvania (for himself and Mr.
			 Petri) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to require creditors to
		  report the terms and conditions of all business, marketing, promotional
		  agreements and college affinity card agreements with institutions of higher
		  education and alumni organizations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Credit Card Transparency Act of
			 2009.
		2.College credit
			 card agreements
			(a)In
			 generalSection 127 of the
			 Truth in Lending Act is amended by adding at the end the following new
			 subsection:
				
					(i)College card
				agreements
						(1)DefinitionsFor purposes of this subsection, the
				following definitions shall apply:
							(A)College affinity
				cardThe term college
				affinity card means a credit card issued by a credit card issuer under
				an open end consumer credit plan in conjunction with an agreement between the
				issuer and an institution of higher education, or an alumni organization or
				foundation affiliated with or related to such institution, under which such
				cards are issued to college students who have an affinity with such
				institution, organization and—
								(i)the creditor has agreed to donate a portion
				of the proceeds of the credit card to the institution, organization, or
				foundation (including a lump sum or 1-time payment of money for access);
								(ii)the creditor has
				agreed to offer discounted terms to the consumer; or
								(iii)the credit card bears the name, emblem,
				mascot, or logo of such institution, organization, or foundation, or other
				words, pictures, or symbols readily identified with such institution,
				organization, or foundation.
								(B)College student
				credit card accountThe term college student credit card
				account means a credit card account under an open end consumer credit
				plan established or maintained for or on behalf of any college student.
							(C)College
				studentThe term
				college student means an individual who is a full-time or a
				part-time student attending an institution of higher education.
							(D)Institution of
				higher educationThe term
				institution of higher education has the same meaning as in section
				101 and 102 of the Higher Education Act of
				1965 (20 U.S.C. 1002).
							(2)Reports by
				creditors
							(A)In
				generalEach creditor shall
				submit an annual report to the Board containing the terms and conditions of all
				business, marketing, and promotional agreements and college affinity card
				agreements with an institution of higher education, or an alumni organization
				or foundation affiliated with or related to such institution, with respect to
				any college student credit card issued to a college student at such
				institution.
							(B)Details of
				reportThe information required to be reported under subparagraph
				(A) includes—
								(i)any memorandum of understanding between or
				among a creditor, an institution of higher education, an alumni association, or
				foundation that directly or indirectly relates to any aspect of any agreement
				referred to in such subparagraph or controls or directs any obligations or
				distribution of benefits between or among any such entities;
								(ii)the amount of
				payments from the creditor to the institution, organization, or foundation
				during the period covered by the report, and the precise terms of any agreement
				under which such amounts are determined; and
								(iii)the number of
				credit card accounts covered by any such agreement that were opened during the
				period covered by the report and the total number of credit card accounts
				covered by the agreement that were outstanding at the end of such
				period.
								(C)Aggregation by
				institutionThe information
				reported under subparagraph (A) shall be aggregated with respect to each
				institution of higher education or alumni organization or foundation affiliated
				with or related to such institution.
							(3)Reports by
				boardThe Board shall submit
				to the Congress, and make available to the public, an annual report that lists
				the information concerning credit card agreements submitted to the Board under
				paragraph (2) by each institution of higher education, alumni organization, or
				foundation.
						.
			(b)Study and Report
			 by the Comptroller General
				(1)StudyThe Comptroller General of the United
			 States shall from time to time review the reports submitted by creditors and
			 the marketing practices of creditors to determine the impact that college
			 affinity card agreements and college student card agreements have on credit
			 card debt.
				(2)ReportUpon
			 completion of any study under paragraph (1), the Comptroller General shall
			 periodically submit a report to the Congress on the findings and conclusions of
			 the study, together with such recommendations for administrative or legislative
			 action as the Comptroller General determines to be appropriate.
				(c)Effective date
			 for initial creditor reportsThe initial reports required under
			 paragraph (2)(A) of the amendment made by subsection (a) shall be submitted to
			 the Board of Governors of the Federal Reserve System before the end of the
			 90-day period beginning on the date of the enactment of this Act.
			
